Citation Nr: 0003238	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  93-20 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) to the left foot, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Attorney Allen E. Falk


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1952.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal included a claim for an 
increased evaluation for schizophrenia for the period of 
March 10, 1993 to June 12, 1995, and that the maximum 
available benefit was awarded for this disability for the 
relevant time period by the Board's decision in April 1998.  
Therefore, this issue is no longer an issue in controversy 
pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  

At the time of the Board's April 1998 decision, the Board 
remanded the remaining issue on appeal for further 
evidentiary development.  The Board finds that the requested 
development has been completed to the extent possible, and 
that this issue is now ready for appellate review.

Finally, in view of the Board's decision to assign a higher 
schedular rating for the veteran's left foot disability on 
the primary basis that said disability includes a compound 
comminuted fracture, and that such fracture was demonstrated 
in the record prior to the filing of the claim on appeal 
herein (March 1993), the Board requests that the regional 
office (RO) consider the issue of entitlement to an earlier 
effective date for this disability on the grounds of clear 
and unmistakable error (CUE) with respect to relevant prior 
rating decisions, beginning in June 1953.


FINDINGS OF FACT

1.  The veteran sustained a combat gunshot wound resulting in 
a compound, comminuted fracture of the proximal, distal 
phalanx, left big toe, and first metacarpal.  A foreign body 
(bullet) was removed and the wound was debrided and closed 
secondarily.  There was at one point a slight infection.

2.  Residuals of a GSW of the left foot are manifested by 
symptoms in an unexceptional disability picture that warrant 
the highest schedular rating for the affected muscle group 
(MG).

3.  The veteran is currently in receipt of the maximum 
benefit available for a severe injury to his affected muscle 
group under the "old" and "new" diagnostic criteria for 
muscle injuries.

3.  The wound of left muscle group X is not manifested by 
actual loss of use of the left foot.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent, but 
no higher, for residuals of a GSW of the left foot, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.54, 4.55, 4.56, 
4.59, 4.71a, Diagnostic Code 5284, 4.73, Diagnostic Code 5310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that service 
connection was originally granted by a rating decision in 
June 1953 with an assignment of a 10 percent evaluation, 
effective from October 1952, under Diagnostic Code 5310 
(Muscle Group X), based on service medical records and 
Department of Veterans Affairs (VA) medical examination.  
Service medical records were found to reflect that during 
service in October 1951, the veteran sustained a combat GSW 
to the left foot which resulted in a compound, comminuted 
fracture of the proximal, distal phalanx, left big toe, and 
first metacarpal.  A foreign body (bullet) was removed and 
the wound was debrided and closed secondarily.  There was at 
one point a slight infection.  VA examination at this time 
revealed a healed fracture with traumatic arthritis of the 
metatarsophalangeal joint of the first toe of the left foot.

Thereafter, a July 1963 rating decision increased the 
evaluation for the veteran's left foot disability to 20 
percent, effective from July 1963, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

A May 1993 rating decision continued the 20 percent 
evaluation, finding that the then current symptoms associated 
with this disability were not reflective of severe 
limitation.  At this time, April 1993 VA foot examination was 
noted to reveal no local left foot tenderness and active 
motion was indicated to be full in all ranges.  X-rays of the 
left foot were interpreted to reveal a small calcaneal spur, 
and shattered, fragmented bullet at the base of the proximal 
phalanx of the left great toe.  An old fracture was also 
noted in that area and the metatarsal joint was found to be 
narrow and almost obliterated.  The diagnosis was history of 
GSW to the left foot with minimal functional defect.

At the veteran's hearing before a member of the Board in 
March 1994, the veteran testified primarily with respect to 
his service-connected schizophrenia.  He did note that he was 
shot during the service while running telephone lines for the 
Army in Korea (transcript (T.) at pp. 6-7).  

VA feet examination in July 1996 revealed that the veteran 
underwent surgery during service for the removal of a bullet 
which apparently fractured the left first metatarsophalangeal 
joint.  The veteran reportedly worked as a janitor until June 
1995, at which time his foot was painful much of the time, 
especially with a lot of walking.  Physical examination at 
this time revealed a 6 centimeter scar, 3 centimeters in the 
first toe and another 3 centimeters into the foot.  There was 
also a 31 degree valgus deformity of the left 
metatarsophalangeal joint, and an 18 degree valgus deformity 
of the right first metatarsophalangeal joint.  The left toe 
was also noted to have a 30 degree arch as opposed to a 90 
degree arch on the right.  X-rays were interpreted to reveal 
no change since 1993 with plantar heel spur and hammertoes.  
The diagnosis was moderate degenerative joint disease, left 
first metatarsophalangeal joint due to his GSW.  In an 
addendum, the examiner indicated that the veteran's foot hurt 
much of the time when he worked as a janitor and that it hurt 
even more now.  

A December 1996 rating decision continued the 20 percent 
evaluation for this disability.

VA feet examination in December 1998 revealed that the 
veteran had a history of being shot in the left forefoot with 
the bullet entering in and about the tip of the left large 
toe.  The bullet was removed surgically and since then, the 
veteran reported that "once in a while my foot hurts."  
This was approximately once a month.  There was no swelling 
and the veteran could stand on his left foot for more than 
two hours.  His major problem was that his foot would 
sometimes fall asleep.  Physical examination of the left 
forefoot revealed that the veteran's shoes appeared normal 
and that he was able to heel and toe walk without difficulty.  
There was a 2 inch scar which was a continuation of the 
interspace between the large toe and the adjacent toe which 
extended into the dorsum of the foot.  Circulation was also 
normal, as was nerve supply throughout.  Motion of the large 
toe was 20 degrees of dorsiflexion, and 15 degrees of plantar 
flexion.  There was no pain to palpation and no swelling or 
erythema.  

The December 1998 VA examiner found that the veteran had no 
demonstrable problems with the left foot, and that the 
impairment might be considered mild to moderate.  Examination 
further revealed a hallux rigidus involving the 
metatarsophalangeal joint of the large toe.  There was no 
adaptive contracture of an opposing group of muscles and no 
palpation of a fracture of the large toe and the adjacent 
toe.  X-rays of the left foot were interpreted to reveal 
shrapnel in the first proximal phalanx and severe 
osteoarthritis in the first metatarsal phalangeal joint.  
Also noted was a fibular deviation of the first distal 
phalanx.  Except for the aforementioned nonadherent scar, the 
veteran was found to have no scars, fatigability, or atrophy 
of any muscle group in or out of the track of the bullet.  
The diagnosis was post left foot bullet wound and hallux 
rigidus of the metatarsal phalangeal joint large toe.

An addendum added in July 1999 indicated that undoubtedly 
there was muscular trauma due to the original wound and 
surgical treatment, but here was no involvement to any muscle 
group except group X.

II.  Rating Criteria and Analysis

The veteran's service-connected residuals of a GSW of the 
left foot have most recently been evaluated as 20 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5310, under 
the "old" rating criteria for muscle injuries (effective 
prior to July 3, 1997), and also under the "new" criteria 
for muscle injuries which took effect during the pendency of 
this appeal (on July 3, 1997).  Under both the "old" and 
"new" criteria, Diagnostic Code 5310 pertains to MG X, 
which relates to the damage of the intrinsic muscles of the 
plantar aspect of the foot.  (Function: Movements of the 
forefoot and toes and propulsion thrust in walking.)  The 
disability ratings for slight, moderate, moderately severe, 
and severe MG X disabilities are noncompensable, 10, 20, and 
30 respectively.  A noncompensable evaluation was warranted 
for slight injury to MG X (intrinsic muscles of the dorsal 
aspect of the foot).  A 10 percent evaluation required either 
moderate or moderately severe injury.  A 20 percent 
evaluation required severe injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5310.

Muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55.

Prior to July 3, 1997, a moderate disability of the muscles 
consists of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following: linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b), as in effect prior to July 3, 1997.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intermuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c), as in effect prior to July 3, 1997.

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high-
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show retained metallic foreign 
bodies, and palpation should show moderate or extensive loss 
of deep fascia or muscle substance, with soft or flabby 
muscles in the wound area. Adaptive contraction of an 
opposing group of muscles, if present, indicates severity, as 
does adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
is normally protected by muscle.  38 C.F.R. § 4.56(d), as in 
effect prior to July 3, 1997.

Prior to July 3, 1997, where there was a history of a 
compound, comminuted fracture and definite muscle or tendon 
damage from the missile, a severe grade of injury was to be 
presumed.  38 C.F.R. § 4.72, as in effect prior to July 3, 
1997.

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997.  See 62 Fed. Reg. 
30235 (June 3, 1997).  Under the new rating schedule, an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved, unless 
for locations such as the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  Objective 
findings of a moderate disability include (1) some loss of 
deep fascia or muscle substance, or some impairment of muscle 
tonus; and (2) loss of power or lowered threshold of fatigue 
when compared to the sound side.  Moreover, objective 
findings of a moderately severe disability include the 
following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56, effective 
July 3, 1997.

Effective July 3, 1997, severe disability consists of through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Furthermore, 
objective findings of a severe disability include the 
following: ragged, depressed, and adherent scars that 
indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability:  (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that where the law 
or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version more favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Severe unilateral hallux rigidus is rated at 10 percent as 
severe hallux valgus under 38 C.F.R. § 4.71a, Diagnostic Code 
5280, 5281 (1999).  For other injuries of the foot, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 provides that severe impairment 
is rated as 30 percent disabling, and the accompanying note 
states that impairment should be rated at 40 percent where 
there is actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

A 10 percent evaluation is also warranted for a superficial, 
tender and painful scar on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  Other scars 
may be rated based on the limitation of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).

As was noted earlier, when the maximum available benefit has 
been awarded for a disability, entitlement to an increased 
evaluation is no longer an issue in controversy.  AB v. 
Brown, supra.  Moreover, it has been held that where a 
Diagnostic Code is not predicated on limited range of motion 
alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999), 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  In addition, degenerative arthritis 
which is established by X-rays findings will be rated based 
on limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  The 
Diagnostic Codes under which the instant disability is rated 
(both old and new) are not predicated on range of motion 
alone.  The Court has further held that even when the Board 
erred in failing to consider function loss due to pain, if it 
did so when the current rating was the maximum rating 
available for limitation of motion, remand was not 
appropriate.  Johnston v. Brown, 10 Vet. App. 80 (1997).  For 
reasons set forth below, however, even assuming that the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are 
applicable, it could not change the outcome in this matter.

The evidence contained in the service medical records 
establishes that the veteran plainly sustained a compound, 
comminuted fracture of the proximal, distal phalanx, left big 
toe, and first metacarpal, due to a combat missile wound in 
service.  The records further show muscle injury, with 
debridement, secondary closure and some slight infection.  
The original rating action recognized that muscle injury was 
involved.  Based upon this evidence, and the physical 
findings at multiple VA medical examinations since the 
original grant of service connection of this disability, the 
criteria for damage to the intrinsic muscles of the plantar 
aspect of the foot clearly are the most appropriate for 
rating the veteran's disability under Diagnostic Code 5310.  
The most recent examination and the medical opinion of July 
1999 establish that no other muscle group was involved.  
Under the rating criteria in effect both before and after 
July 3, 1997, a compound (open), comminuted fracture with 
muscle or tendon injury due to missile injury establishes 
presumptively a severe grade of muscle injury, with 
exceptions not raised by this record.  Thus, as a matter of 
legal presumption, rather than as a matter of medical fact, 
entitlement to a 30 percent rating under Code 5310 is 
established.

Having now evaluated the veteran's left foot disability as 30 
percent disabling, the Board notes that with a rating of 30 
percent, the veteran's left foot disability is currently 
rated at the highest schedular rating available under either 
the "old" or "new" criteria for severe muscle injuries 
under 38 C.F.R. § 4.73, Diagnostic Code 5310.  Clearly, 
Diagnostic Code 5284 would not provide a higher schedular 
rating of 40 percent as there has been no evidence of actual 
loss of use of the left foot.  The Board further notes that a 
40 percent evaluation would represent the maximum rating that 
could be assigned under any circumstances for disability of 
one lower extremity under the "amputation rule," which 
precludes the assignment of a rating beyond that provided for 
amputation of the extremity at the elective level.  38 C.F.R. 
§ 4.68 (1999).  Severe unilateral hallux rigidus of the left 
great toe would also not afford the veteran a higher rating 
since the criteria applicable to such disability provides for 
a maximum rating of 10 percent.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5280, 5281.  A 10 percent evaluation for a 
tender and painful scar is also not warranted, as there has 
been no medical evidence that the veteran's surgical scar on 
the left foot is tender and/or painful.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

The Board also notes that since any pain connected with the 
veteran's left foot scar and arthritis of the left foot has 
already been taken into account in the assignment of a 30 
percent evaluation for severe disability under Diagnostic 
Code 5310, an additional 10 percent for a tender and painful 
scar, and limitation caused by the scar and/or arthritis 
would constitute pyramiding which is prohibited under 
38 C.F.R. § 4.14 (1999).  More specifically, the record does 
not reflect compensable limitation of motion as a result of 
either a left foot scar or arthritis such that any pain 
associated with such limitation is clearly within the 
parameters of the 30 percent evaluation for the veteran's 
muscle injury.  Moreover, since there has been no finding of 
any neurologic deficit related to this service-connected 
disability, consideration for an increased rating for 
residuals of a GSW to the left foot based on nerve damage 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8000-8914 (1999) 
is also not warranted.

Finally, the Board agrees with the RO's determination that a 
higher rating is not appropriate under 38 C.F.R. § 3.321.  As 
to the disability picture presented, the Board cannot 
conclude that the disability picture as to the veteran's 
residuals of a GSW to the left foot are so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.  While the record does reflect complaints of pain on 
use, there has been no recent or frequent hospitalization for 
this disability.  In summary, the Board finds that the record 
does not indicate an exceptional or unusual disability 
picture so as to warrant an extraschedular rating.


ORDER

A 30 percent evaluation is granted for residuals of a GSW to 
the left foot, subject to the applicable provisions 
appropriate to the disbursement of monetary funds.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

